 

Exhibit 10.1

 

RESEARCH AND SERVICES AGREEMENT

 

THIS RESEARCH AND SERVICES AGREEMENT (together with the attached Statement of
Work, Deliverables and Payment, the “Agreement”) is made as of February 3, 2020
(the “Effective Date”) by and between ONOTELIC, INC., a Delaware corporation
(“Oncotelic”) and GOLDEN MOUNTAIN PARTNERS, LLC, a California limited liability
company (“GMP”).

 

1. Background and Agreement Structure. The parties hereby enter into a
contractual partnership with respect to certain research of the “coronavirus.”
The parties intend for any research results to be “gifted” to the government of
The People’s Republic of China. (The two foregoing sentences express the
parties’ “Purpose” in entering this Agreement.) Oncotelic will perform all
research under this Agreement, as set forth herein (collectively, the
“Services”). GMP agrees to pay Oncotelic for its Services.

 

This Agreement contains the general terms and conditions under which Oncotelic
will perform the Services and GMP will compensate or reimburse Oncotelic for
such Services. The attached Statement of Work, Deliverables and Payment (“SOW”)
sets forth the specifics of the Services, deliverables to be delivered by
Oncotelic and the milestones upon which compensation and/or reimbursement will
be made to Oncotelic by GMP.

 

2. Services.

 

  2.1 Provision of Services. Oncotelic agrees to provide all Services identified
in the SOW: (a) promptly, and (b) at such times and at such places as mutually
agreed upon by GMP and Oncotelic with Oncotelic agreeing to make every effort to
comply with timeframes reasonably set forth on the SOW.

 

  2.2 No Subcontracting. At no time shall Oncotelic subcontract the performance
of any of the Services, except to an Affiliate of Oncotelic. “Affiliate” means,
with respect to each party to this Agreement, any corporation, company,
partnership, joint venture and/or firm which controls, is controlled by or is
under common control with that party. As used in this Section 2.2, “control”
means (i) in the case of corporate entities, direct or indirect ownership of at
least fifty percent (50%) of the stock or shares having the right to vote for
the election of directors (or such lesser percentage that is the maximum allowed
to be owned by a foreign corporation in a particular jurisdiction), and (ii) in
the case of non-corporate entities, the direct or indirect power to manage,
direct or cause the direction of the management and policies of the
non-corporate entity or the power to elect at least fifty percent (50%) of the
members of the governing body of such non-corporate entity.

 

3. Representations and Warranties by Oncotelic. Oncotelic makes the following
representations and warranties, and agrees to notify GMP in writing immediately
upon any future breach of these representations and warranties:

 

  3.1  Organization of Oncotelic. Oncotelic is and will remain a corporation
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation.

 



   

 

 

  3.2 Enforceability of this Agreement. The execution and delivery of this
Agreement has been authorized by all requisite corporate action. This Agreement
is and will remain a valid and binding obligation of Oncotelic, enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors.         3.3 Absence of Other
Contractual Restrictions. Oncotelic is under no contractual or other obligation
or restriction that is inconsistent with Oncotelic’s execution or performance of
this Agreement. Oncotelic will not enter into any agreement, either written or
oral, that would conflict with Oncotelic’s responsibilities under this
Agreement.         3.4 Conflicts with Rights of Third Parties. To the best of
Oncotelic’s knowledge, the provision of Services under this Agreement will not
violate any patent, trade secret or other proprietary or intellectual property
right of any third party.



  

4. Compensation. As full consideration for the Services rendered under the SOW,
GMP will automatically pay Oncotelic in accordance with the terms in the SOW and
Oncotelic shall not be required to do anything further in order to earn such
payments. All payments shall be made in US Dollars.

 

5. Revenue Sharing. Although the parties intend and agree that this Agreement is
not intended for profit or to make or generate a profit to or for either party,
in the event revenues are generated from the sale, distribution or other
assignment of rights (collectively, “Sales”) as a result of the Purpose or
Services hereunder, Oncotelic and Golden Mountain shall each be entitled to
fifty percent (50%) of the net income from such Sales. Specific accounting with
respect to such revenue sharing rights of the parties shall be further
negotiated and agreed to by the parties in good faith.

 

6. Proprietary Rights.

  

  6.1 Materials. All documentation, information, and biological, chemical and
other materials controlled and furnished by Oncotelic in performance of the
Services (collectively, the “Materials”) and all associated intellectual
property rights will remain the exclusive property of Oncotelic, and no transfer
or license of rights therein to any party is hereby granted or implied. It is
understood by the parties that Oncotelic will use Materials only as necessary to
perform the Services.         6.2 Deliverables. Discoveries, results, ideas,
designs, processes, methods, techniques, compounds, formulations, products,
information, data, documentation, reports, research, creations and other
deliverables that are created or generated by Oncotelic in the performance of
the Services are collectively referred to herein as the “Deliverables.”
Oncotelic and Golden Mountain shall have joint ownership of the Deliverables.



 

Oncotelic will retain full ownership rights in and to all inventions, processes,
know-how, templates, programs and other materials, technologies and intellectual
property rights developed or obtained or licensed from third parties by
Oncotelic and its Affiliates prior to or independent of the performance of its
obligations under this Agreement (“Oncotelic Property”), and any improvements on
enhancements thereto that are generated during the course of performing the
Services and no transfer of rights or license therein is hereby granted or
implied to any party, including, but not limited to GMP.

 



   

 

 

7. Confidentiality Obligations.

 

7.1Definitions.

 

“Agents” means, with respect to either party, its officers, employees and agents
who have a need to know to further the Purpose, and such party’s attorneys. For
avoidance of doubt, “Agents” does not include Directors of the party.

 

“Confidential Information” includes, without limitation, all written, oral or
other information and materials concerning the party disclosing such information
(the “Disclosing Party” and/or its business, clients, partners, joint ventures
and Affiliates, whether prepared by Disclosing Party, its Agents or otherwise,
which shall be (or shall have been) provided or disclosed by or on behalf of
Disclosing Party to the other party (each, a “Receiving Party”) or its Agents in
the course of its discussions with Receiving Party regarding this Agreement or
the Purpose (or obtained by Receiving Party or its Agents through inspection or
observation of the properties, facilities or operations of Disclosing Party),
including but not limited to activities undertaken by such party, technical,
scientific, business, financial and other information, data and materials
relating to drug applications, patent applications, products and proposed
products, ideas, inventions, techniques, algorithms, programs (whether in source
code or object code form), hardware, designs, schematics, drawings, trade
secrets, know-how, processes, proposed processes, formulations, manufacturing
technology, contracts, clinical and pre-clinical data and dossiers, business
relationships, suppliers, customers, employees, investors, marketing strategies,
distribution strategies and any and all other similar information, data and
materials(together with all communications, data, reports, analyses,
compilations, studies, interpretations, records, notes, or other materials or
information prepared by Receiving Party or any of its Agents or activities
undertaken by Receiving Party or any of its Agents, that contain or otherwise
reflect or are based upon, in whole or in part, any Confidential Information of
Disclosing Party or that reflect the Services or Purpose.

 

Confidential Information includes the circumstances, facts and activities
relating to, regarding and/or surrounding and arising out of this Agreement, the
Purpose and the Services.

 

Confidential Information shall also include the existence or terms of this
Agreement, the existence or substance of communications between the parties
relating to this Agreement, the Purpose and/or the Services, and any matters
relating to the foregoing. As used herein, each of Disclosing Party and
Receiving Party shall include its Affiliates. In addition, for the avoidance of
doubt, this Agreement shall apply to and cover the Confidential Information of
Disclosing Party’s Affiliates.

 

   

 



 

7.2Non-Disclosure.

(a) Receiving Party shall: (a) hold and maintain in strict confidence all
Confidential Information (including Confidential Information of the Disclosing
Party), and shall use the same degree of care that it uses to protect its own
confidential and proprietary information of similar nature and importance (but
in no event less than reasonable care) to protect the confidentiality and avoid
the unauthorized use, disclosure, publication or dissemination of Confidential
Information (including Confidential Information of the Disclosing Party); and
(b) not disclose any Confidential Information and Confidential Information of
Disclosing Party to any person other than to those Agents of Receiving Party who
(i) strictly need to know the Confidential Information or Confidential
Information of the Disclosing Party in furtherance of, or to accomplish the
Purpose; (ii) shall be advised by Receiving Party of the terms of this
Agreement; and (iii) are bound by restrictions regarding disclosure and use of
such Confidential Information comparable to and no less restrictive than those
set forth herein. Receiving Party shall be responsible for the breach of any of
the terms hereof by any of its Agents.

 

Notwithstanding the foregoing, Oncotelic acknowledges that GMP must have the
right to disclose Confidential Information to government officials or agencies
of The People’s Republic of China and Oncotelic hereby agrees that GMP has the
right hereunder to disclose Confidential Information to such government
officials or agencies of The People’s Republic of China as GMP, in its sole
discretion, deems is in the parties’ best interest or necessary to disclose in
furtherance of or to accomplish the Purpose.

 

Except as otherwise permitted in this Section 7.2, neither party shall directly
or indirectly by any means or manner whatsoever publicize, disclose, urge,
encourage, cooperate in, cause or permit the disclosure to any person or entity
other than an Agent of such party who strictly needs to know such information in
furtherance of or to accomplish the Purpose: (A) the circumstances, facts or
activities relating to, regarding and/or surrounding or arising out of this
Agreement, the Services or the Purpose, or (B) the existence or terms of this
Agreement, the Services or the Purpose, the existence or substance of
discussions between the parties relating to this Agreement, the Services or the
Purpose, and any matters relating to the foregoing. Except as otherwise
permitted in this Section 7 and as reserved to GMP, in response to any inquiry
regarding a party’s knowledge of the Purpose or the Services, such party shall
state only that it has no comment.

 

(b) Receiving Party and its Agents shall not (a) copy, duplicate, extract or
otherwise reproduce by any means, all or any part of the Confidential
Information or Confidential Information of the Disclosing Party (except as
necessary to accomplish the Purpose), nor (b) decompile, disassemble, reverse
engineer, or determine the physical or chemical properties of any Confidential
Information of Disclosing Party or any portion thereof, or determine or attempt
to determine any source code, algorithms, methods or techniques embodied in any
Confidential Information of Disclosing Party or any portion thereof. Upon
termination of this Agreement (or upon request by either party hereto),
Receiving Party shall (c) cease using the Confidential Information or
Confidential Information of Disclosing Party for any purpose (including the
Purpose) and (d) return to Disclosing Party (or destroy at Disclosing Party’s
sole election) all materials in any form containing or reflecting any
Confidential Information of Disclosing Party in the possession or control of
Receiving Party or any of its Agents. In the case of Confidential Information
stored in electronic form, the Receiving Party shall ensure that such
Confidential Information is permanently erased. Notwithstanding the foregoing,
the Receiving Party may retain one copy of Confidential Information to the
extent required to be maintained pursuant to applicable law or to satisfy the
Receiving Party’s record retention obligations. Furthermore, Confidential
Information that is electronically stored may be retained on back-up servers if
it is not intentionally made available to any person, and is deleted in
accordance with the Receiving Party’s normal policies with respect to the
retention of electronic records. Notwithstanding the return or destruction of
any Confidential Information, or documents or material containing or reflecting
any Confidential Information, the parties will continue to be bound by their
obligations of confidentiality and other obligations hereunder in accordance
with this Section 7.

 



   

 

 

7.3. In the event that Receiving Party is requested or required (by subpoena,
civil investigative demand or other process) to disclose any Confidential
Information of Disclosing Party, Receiving Party shall provide Disclosing Party
with prompt written notice of any such request or requirement. Should Receiving
Party be compelled by such legal process to disclose Confidential Information,
Receiving Party may disclose only that portion of the Confidential Information
which it is compelled to disclose. Receiving Party shall cooperate with
Disclosing Party, at the Disclosing Party’s sole cost and expense, in any
attempt that Disclosing Party may make to obtain an appropriate protective order
or other reliable assurance that confidential treatment shall be accorded to the
Confidential Information.

 

8. Exclusive Dealing.

 

8.1. GMP shall have the exclusive right to disclose, negotiate with and discuss
commercialization of the Deliverables, or any drug or therapeutic arising out of
the Deliverables, with the government of The People’s Republic of China, or with
any other interested third parties.

 

8.2. Neither party shall have the right to offer for sell, sell, distribute,
offer to distribute, manufacture, or offer to manufacture any Deliverable or any
drug or therapeutic arising out of the Deliverables, with any third party, or to
assist any third party to do any of the foregoing, without mutual consent and
participation of the other party.

 

9. Expiration and Termination.

 



  9.1  Expiration. This Agreement will expire on the later of (a) one (1) year
from the Effective Date or (b) the completion of all Services under the last SOW
executed by the parties prior to the first anniversary of the Effective Date.
Unless earlier terminated in accordance with Section 8.2, below, this Agreement
will renew automatically for successive one (1) year terms commencing upon the
expiration of the initial term.         9.2  Effect of Termination or
Expiration. Upon termination or expiration of this Agreement, neither Oncotelic
nor GMP will have any further obligations under this Agreement, except that:    
      (a) Each party will promptly return to the other party all copies of all
Confidential Information of the other party in such party’s possession or
control that relate to this Agreement or, if this entire Agreement has not
expired or been terminated, under any Work Order which has been terminated or
has expired; and           (b) the terms, conditions and obligations under
Sections 5, 6, 7, 8 and 10 will survive any such termination or expiration of
this Agreement, and the terms, conditions and obligations under Section 7 will
survive (and continue in full force and effect) in perpetuity.

 



   

 

 

10. Miscellaneous.

 



  10.1 Independent Contractor. All Services will be rendered by Oncotelic as an
independent contractor and this Agreement does not create an employment
relationship, partnership or joint venture between GMP and Oncotelic. Oncotelic
will not in any way represent itself to be a partner or joint venturer of or
with GMP.         10.2 Use of Names. Neither party has the right to use the
other party’s name or the names of the other party’s employees in any
advertising, sales promotional material or press release without prior written
permission of the other party, except to the extent such disclosure is
reasonably necessary for (a) regulatory filings, including filings with the U.S.
Securities Exchange Commission or FDA, (b) prosecuting or defending litigation,
and (c) complying with (i) applicable governmental regulations and legal
requirements and (ii) the requirements of any stock exchange or stock listing
entity.         10.3 Notices. All notices required or permitted under this
Agreement must be in writing and must be given by addressing the notice to the
address for the recipient set forth in this Agreement or at such other address
as the recipient may specify in writing under this procedure. Notices will be
deemed to have been given (a) three (3) business days after deposit in the mail
with proper postage for first class registered or certified mail prepaid, or
(b) in the case of domestic deliveries, one (1) business day, and in the case of
international deliveries, two (2) business days, after sending by nationally
recognized overnight delivery service.         10.4 Assignment. This Agreement
may not be assigned or transferred, in whole or in part, by Oncotelic.
Notwithstanding the foregoing, GMP may transfer or assign this Agreement, in
whole or in part to an Affiliate, upon the consent of Oncotelic, which shall not
be unreasonably withheld, conditioned or delayed; and provided that all
obligations of GMP are assumed by the assignee.         10.5 Entire Agreement.
This Agreement constitutes the entire agreement of the parties with regard to
its subject matter, and supersedes all previous written or oral representations,
agreements and understandings between GMP and Oncotelic with regard to such
subject matter. In the event of any conflict, discrepancy, or inconsistency
between this Agreement and the SOW, the terms of the SOW will control as to
matters of medicine and science and the Agreement will control for all other
matters, unless the SOW explicitly states that its terms are meant to supersede
specific terms of this Agreement.

 



 

 

 

  10.6 No Modification. This Agreement and the SOW may be changed only by a
writing signed by an authorized representative of each party.         10.7
Severability; Reformation. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction will be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the other terms of this Agreement in such jurisdiction, or the terms of this
Agreement in any other jurisdiction. The parties will substitute for the invalid
or unenforceable provision a valid and enforceable provision that conforms as
nearly as possible with the original intent of the parties.         10.8
Governing Law. This Agreement will be construed and interpreted and its
performance governed by the laws of California, without regard to any choice of
law principle that would dictate the application of the law of another
jurisdiction.         10.9 Waiver. No waiver of any term, provision or condition
of this Agreement in any one or more instances will be deemed to be or construed
as a further or continuing waiver of any other term, provision or condition of
this Agreement. Any such waiver must be evidenced by an instrument in writing
executed by an officer authorized to execute waivers.         10.10
Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument. This Agreement may be executed by
facsimile or other form of electronic transmission.



 



   

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 



GOLDEN MOUNTAIN PARTNERS, LLC   ONCOTELIC, INC.       By /s/ Clinton Teng   By
/s/ Vuong Trieu Print Name Clinton Teng   Print Name Vuong Trieu Title Owner’s
Representative   Title CEO

 

[research and services agreement]

 

   

 

 

statement of work, deliverables and payments no. 1

 

THIS STATEMENT OF WORK, DELIVERABLES AND PAYMENT NO. 1 (the “SOW”) is by and
between Golden Mountain LLC (“GMP”) and Oncotelic, Inc. (the “Oncotelic”), and
upon execution will be incorporated into the Research and Services Agreement
between GMP and Oncotelic dated February 3, 2020 (the “Agreement”). Capitalized
terms in this Work Order will have the same meaning as set forth in the
Agreement.

 

1. Services. Oncotelic will perform the following:

 



  1) AI/Supercomputing team:

 

  a. Deliverable: build AI model around #infection, #mortality,#cure to define
the best predictive model of disease progression. This will allow us to dissect
whether there are two strains or one strain of the virus.   b. Relate the spread
with transportation– air and train- to see which transportation mode is being
use for the spread of the virus   c. Use the model to predict choke points to
stop the virus spread

 

  2) Therapeutic Antisense team:

 

  a. Deliverable: Define the Antisense drug sequence with the best chance of
inhibiting the virus. This will be done by accomplish by:

 

  i.   comparing sequence of SARS, MERS, and Wuhan to define the optimal target
sequence   ii.   Use our technology platform to define drug sequence with the
best drug properties ie. kinetic, Thermal melting point, no CG island, safety.

 

  3) Preclinical/Clinical team:

 

  a. Deliverable: Define the optimal evaluation pathway for going into human as
package to deliver to FDA. Laying out:

 

  i.   Tests to be done once the sequence define and manufacturing started    
ii.   In vitro and animal tests to be done     iii.   Labs/collaborators/ KOLs
to utilize for testing   iv.   Budget/Timeline   v.   Supporting safety data to
allow for short safety testing

 

  4) Drug Product team:

 

  a. Deliverable: Define the best manufacturing route for the drug

 

  i.   Synthetic pathway   ii.   Recommend CDMO to use   iii.   Budget/Timeline

 



   

 

 

2. Deliverables

 

●An AI model to accurately determine if there is a more severe strain of the
coronavirus which will have a different gene sequencing to the published strain.
Thus, the more severe strain will require Oncotelic to create an antisense drug
substance which is completely different from the one to inhibit the published
strain.

●Creation of the formula for the coronavirus Wuhan antisense drug and gene
sequencing for the antisense drug substance, including synthetic pathway and
protocols for manufacturing, to inhibit the published strain of coronavirus.
Initiate CDMO identification and collaboration to put in place manufacturing
procedure for manufacturing of the drug substance. Also to provide onsite
support to CDMO.

●Creation of a dossier supporting a proposed safety evaluation pathway of the
drug substance for Chinese FDA to allow drug substance to enter clinical trials
in China expeditiously. file necessary documentation and create optimal
evaluation pathway to CFDA to satisfy clinical requirements and to prepare/ready
the drug substance for clinical trials in China.

3. Completion. The Services will be completed

 

●Agreement Execution: February 3, 2020

●Deliverables Delivered by Oncotelic: February 28, 2020 (4 weeks after Agreement
execution date)

5.       Compensation. The compensation due for the Services rendered pursuant
to this SOW shall not exceed Three Hundred Thousand Dollars ($300,000 USD) and
will be paid according to the percentage per milestone, as follows:

 

●On or before the date of full execution of the Agreement: $150,000 USD

●1 week prior to delivery of Deliverables by Oncotelic: $100,000 USD

●Delivery of Deliverables by Oncotelic: $50,000 USD

 

WORK ORDER AGREED TO AND ACCEPTED BY:

 



GOLDEN MOUNTAIN PARTNERS, LLC   ONCOTELIC, INC.       By /s/ Clinton Teng   By
/s/ Vuong Trieu Print Name Clinton Teng   Print Name Vuong Trieu Title Owner’s
Representative   Title CEO

 

   

 



